 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                    No. 2:14-cv-0798 MCE DB
12                          Plaintiff,
13             v.                                       ORDER
14    ELK HORN GAS INC.,
15                          Defendant.
16

17           This action came before the court on January 18, 2019, for a judgment debtor

18   examination. Attorney Bradley Smith appeared on behalf of the plaintiff. No appearance was

19   made on behalf of defendant, and judgment debtor, Elk Horn Gas, Inc. Plaintiff requested a

20   continuation of the judgment debtor examination.

21           Accordingly, IT IS HEREBY ORDERED that the judgment debtor examination is

22   continued to Friday, February 15, 2019, at 10:00 a.m., at the United States District Court, 501 I

23   Street, Sacramento, California, in Courtroom No. 27, before the undersigned

24   Dated: January 21, 2019

25

26
27   DLB:6
     DB\orders\orders.civil\johnson0798.cont.jde.ord
28
                                                       1
